The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Attorney Fahimi on 06/03/2021.
The application has been amended as follows: 
1.  (Currently Amended)  A method for manufacturing a semiconductor device, the method comprising:
forming a source region, a drain region, and a gate dielectric layer and a gate electrode covering a channel region between the source region and the drain region;
forming an insulating layer over the source region, the drain region, and the gate electrode; 
forming first, second, and third vias penetrating the insulating layer and exposing portions of the source region, the drain region, and the gate electrode, respectively; 
forming a source contact in the first via to electrically connect to the source region;
forming a drain contact in the second via to electrically connect to the drain region; and
forming a gate contact in the third via to electrically connect to the gate electrode, 
wherein a via of the first, second, and third vias is formed by two processes of ion bombarding and thermal annealing that comprise:
ion bombarding the insulating layer using a focused ion beam at two or more connected sections at two or more different depths in the insulating layer, and 
	performing the thermal annealing after each ion bombarding of a section of the 	two or more connected sections to convert the section to a void, thereby the two or 	more connected sections are converted to two or more connected voids, wherein the ion bombarding comprises a first ion bombarding and a second ion bombarding, the thermal annealing comprises a first thermal annealing and a second thermal annealing, and the two or more connected sections comprise a first section and a second section, and wherein the first ion bombarding of the first section is followed by the first thermal annealing, the first thermal annealing is followed by the second ion bombarding of the second section, and the second ion bombarding is followed by the second annealing.
21.  (Currently Amended)  A method for manufacturing a semiconductor device, the method comprising:
forming a source region, a drain region, and a gate electrode over a channel region between the source region and the drain region;
forming an insulating layer over the source region, the drain region, and the gate electrode; 
forming vias by two processes consisting essentially of ion bombarding and thermal annealing, wherein the ion bombarding comprises bombarding portions of the insulating layer overlying each one of the source region, the drain region, and the gate electrode at two or more connected sections at two or more different depths with an ion beam to form two or more bombarded connected sections in the insulating layer overlying each one of the source region, the drain region, and the gate electrode, and 
wherein the thermal annealing comprises annealing the insulating layer after each ion bombarding of a section of the two or more connected sections to convert the section to a void, thereby converting the two or more bombarded connected sections overlying each one of the source region, the drain region, and the gate electrode to the vias, thereby exposing portions of the source region, the drain region, and the gate electrode, respectively; and
filling the vias with an electrically conductive material, wherein the ion bombarding comprises a first ion bombarding and a second ion bombarding, the thermal annealing comprises a first thermal annealing and a second thermal annealing, and the two or more connected sections comprise a first section and a second section, and wherein in at least one of the source region, the drain region, and the gate electrode, the first ion bombarding of the first section is followed by the first thermal annealing of the insulating layer, the first thermal annealing is followed by the second ion bombarding of the second section, and the second ion bombarding is followed by the second annealing of the insulating layer.  
27.  (Currently Amended)  A method for manufacturing a semiconductor device, the method comprising:
forming a source region and a drain region in a substrate;
forming a gate electrode over the substrate between the source region and the drain region;
forming an insulating layer over the source region, the drain region, and the gate electrode; 
forming vias by two processes consisting essentially of bombarding a plurality of connected sections at a plurality of different depths over each of the source region, drain region, and gate electrode in the insulating layer using an ion beam, and thermal annealing the insulating layer after each ion bombarding of a section of the plurality of connected sections to form the vias thereby exposing the source region, drain region, and gate electrode; and
filling the vias with an electrically conductive material, wherein the ion bombarding comprises a first ion bombarding and a second ion bombarding, the thermal annealing comprises a first thermal annealing and a second thermal annealing, and the plurality of connected sections comprise a first section and a second section, and wherein the first ion bombarding of the first section is followed by the first thermal annealing, the first thermal annealing is followed by the second ion bombarding of the second section, and the second ion bombarding is followed by the second annealing.  
36.  (Currently Amended)  The method of claim 1, wherein the first and second are at different depths and are bombarded by two 
37.  (Currently Amended)  The method of claim 1, wherein the first and second are at different depths and are arranged over each other, and wherein the first and second different depths are bombarded by two 
38.  (Currently Amended) The method of claim 1, wherein the the second section
are at the two different depths and are arranged over each other with vertically aligned centers of the sections, and wherein the thermal annealing converts an amorphous material of sidewalls of the vias into a crystal structure.
43.  (Currently Amended) The method of claim 21, wherein the the second section are at the two different depths and are arranged over each other with vertically aligned centers of the sections, and wherein the thermal annealing converts an amorphous material of sidewalls of the vias into a crystal structure
44.  (Currently Amended)  The method of claim 27, wherein the first and second are at different depths in each one of the source region, the drain region, and the gate electrode and are bombarded by different ion beam energies.
45.  (Currently Amended)  The method of claim 27, wherein the first and second are at different depths in each one of the source region, the drain region, and the gate electrode and are bombarded by ions of different materials, by different ion beam sizes, or by different ion beam currents. 
46.  (Currently Amended)  The method of claim 27, wherein the first and second are at the different depths and are arranged over each other with vertically aligned centers of the sections, and wherein the thermal annealing converts an amorphous material of sidewalls of the vias into a crystal structure.

Claims 1, 5-6, 8, 21, 26-27, 29, and 35-46 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, 21 27, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a manufacturing method, comprising: 
wherein the ion bombarding comprises a first ion bombarding and a second ion bombarding, the thermal annealing comprises a first thermal annealing and a second thermal annealing, and the two or more connected sections comprise a first section and a second section, and wherein the first ion bombarding of the first section is followed by the first thermal annealing, the first thermal annealing is followed by the second ion bombarding of the second section, and the second ion bombarding is followed by the second annealing.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817